Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3. 	The amendments filed on 11/30/2022 have been fully considered and are made of record.
	a. Claims 1, 5 and 11 have been amended.


Response to Arguments

4.	Applicant’s arguments filed on 11/30/2022 have been considered but are moot because the new ground of rejection has been applied to amended limitations of independent claim 1.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1-2 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA et al. (Pub NO. US 2019/0074166 A1; hereinafter Takeda) in view of Ito et al. (Pub NO. US 2015/0243491 A1; hereinafter Ito).
Regarding Claim 1, Takeda teaches a plasma probe device (device 70 in Fig. 4 and Fig. below; See ]0063]-[0066] ) comprising:
an antenna (71 in Fig. 4 and Fig. below; See [0063]) installed in an opening portion formed in a wall of a processing container (antenna is in side wall 1b of processing chamber 1 in Fig. 4 and Fig. below; See [0063]-[0064]) via a seal member (O-Ring 73 in Fig. 4 and Fig,. below is seal; See [0063]-[0064]) that seals between a vacuum space and an atmospheric space (See [0053]-[0054]); and
a light transmission portion (probe 70 senses plasma and connected to antenna 71 to transmit light in Fig. 4 and Fig. below; See [0040]-[0042], [0053]-[0054]) installed inside the antenna or forming at least a portion of the antenna, and configured to transmit emission of plasma generated (it senses plasma and transmits signal by sensing plasma, therefore it transmits plasma; See [0040]-[0041]) in the vacuum space to the atmospheric space (light transmission portion 70 in Fig. below is connected to atmosphere from vacuum portion of plasma probe, therefore it emits plasma from vacuum to outside monitoring device 80; See [0040]-[0041]).

    PNG
    media_image1.png
    759
    856
    media_image1.png
    Greyscale

Takeda is silent about light transmission portion forms of a dielectric material and configured to transmit light emission.
Ito teaches light transmission portion (21 in Fig. 2 and Fig. below has light transmission characteristics; See [0035]) forms of a dielectric material (21 in Fig. 2 and Fig. below is formed of dielectric material) and configured to transmit light emission (21 transmits light to outside of housing 2 in Fig. 2 and Fig. below; See [0035]).

    PNG
    media_image2.png
    781
    760
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the light transmission portion of Takeda by using light transmission portion forms of a dielectric material and configured to transmit light emission, as taught by Ito in order to pass light transmitted through the light transmission area (Ito; abstract).
Regarding Claim 2, Takeda in view of Ito teaches the plasma probe device of Claim 1. Takeda further teaches wherein the antenna is formed of a conductor (See [0034]) having a through-hole (71 has hole where 70 goes through in Fig. 4) through which the light transmission portion is capable of being inserted (See 70 is inserted by through-hole of chamber 1 in Fig. 4), and
the light transmission portion is inserted through the through-hole (See 70 is inserted by through-hole of chamber 1 in Fig. 4).
Regarding Claim 11, Takeda in view of Ito teaches the plasma probe device of Claim 2. Takeda further teaches wherein the light transmission portion has a cylindrical shape (transmission portion in Fig. 4 is cylindrical shape; See [0024]).

    PNG
    media_image3.png
    764
    879
    media_image3.png
    Greyscale

Regarding Claim 12, Takeda in view of Ito teaches the plasma probe device of Claim 1. Takeda further teaches further comprising:
a dielectric support (74 in Fig. 9A; See [0090]) formed of a dielectric material and supporting the antenna from surroundings of the antenna (See [0090]-[0091]).
Regarding Claim 13, Takeda in view of Ito teaches the plasma probe device of Claim 1. Takeda further teaches wherein the antenna is formed of a dielectric material (See [0091]) that transmits the emission of the plasma (See [0026]) and has an electrode embedded in the antenna (See [0044], [0094]-[0095]), and
the light transmission portion forms at least the portion of the antenna (portion of light transmission 70 in Fig. 4 is formed of antenna 71).
Regarding Claim 14, Takeda in view of Ito teaches the plasma probe device of Claim 13. Takeda further teaches wherein the electrode is formed in a shape of a mesh (See [0094]).
Regarding Claim 15, Takeda in view of Ito teaches the plasma probe device of Claim 13. Takeda further teaches wherein the electrode is formed in a shape of a plate (electrode can be any shape; See [0095]) or a film and has an opening portion (See [0095]).
Regarding Claim 16, Takeda in view of Ito teaches the plasma probe device of Claim 1. Takeda further teaches wherein facing surfaces of the antenna and the wall are spaced apart from each other by a predetermined width (See [0046]-[0047]), and a surface of the antenna exposed through the opening portion is more recessed than a surface of the wall (See [0061]), in which the opening portion is formed, on a side of the vacuum space (See [0053]-[0055], [0063]).
Regarding Claim 17, Takeda in view of Ito teaches the plasma probe device of Claim 1. Takeda further teaches farther comprising a controller (140; See [0035]) configured to: 
correct an emission intensity of the plasma that passes through the light transmission portion during a plasma process (transmission unit is controlled based on impedance/gas emission; See [0030]) based on a thickness of a film deposited on a surface of the antenna on a side of the vacuum space and detected by the antenna (See [0030]-[0033]); and control a condition of the plasma process based on the corrected emission intensity of the plasma (impedance is controlled based on intensity of plasma transmission; See [0035]).
Regarding Claim 18, Takeda in view of Ito teaches the plasma probe device of Claim 17. Takeda further teaches wherein the controller is configured to control the condition of the plasma process based on at least one of a plasma electron density and a plasma electron temperature detected by the antenna (See [0040]-[0042]).

Allowable Subject Matter

7.	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Regarding Claim 3, none of the prior art fairly teaches or suggests the plasma probe device of Claim 2, wherein the light transmission portion is installed in the antenna via a second seal member that seals between the vacuum space and the atmospheric space.
Claims 4-10 depend on claim 3. Therefore claims 4-10 also have allowable subject matter.


Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        


                                                                                                                                                                                                 
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858